DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note on prosecution
As Examiner understands the disclosure (the claims, drawings, and specification) the claims, 2-11, are drawing to figures 5A-5B. If this is not the case then Applicant will need to inform Examiner upon which figure the claims read on.
Applicant has responded to this as stated that claims 2-11 read on figures 5A-5B, and claims 4 and 9 can be understood with reference to figure 3C.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the grandparent Application No. 13/746,793 filed on September 2, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 (x2) were considered by the examiner.
Applicant’s position is noted.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first insulating layer” must be shown or the feature(s) canceled from the claim(s).  
On November 7, 2019, Applicant filed the original drawings. These drawings contained the first insulating layer element 503 in figure 5B.
On November 14, 2019, Applicant filed a preliminary amendment. In this preliminary amendment a new figure 5B was filed in which no element 503 is shown.
Applicant needs to double check the drawings to make sure that all the elements are in the drawings and specification.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Specification
Examiner is withdrawing the specification objection based upon Applicant’s statement in the reply filed December 2, 2020.
The disclosure is objected to because of the following informalities:
There is no mention of figure 5B element 503 in the specification originally filed on November 7, 2019, or in the preliminary amendment filed on November 14, 2020.
Appropriate correction is required.

	
	
	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 2011/0012117 A1) (“Yamazaki I”), in view of Yamauchi et al. (US 2003/0132900 A1) (“Yamauchi”), in light of Yamazaki et al., "Development of 4.0-in. AMOLED Display with Driver Circuit using Amorphous In-Ga-Zn-Oxide TFTs", IDW '09: Proceedings of the 16th International Display Workshops, 2009, pp.689-692 (“Yamazaki II”).
Examiner notes that the references above are attributed to the current application’s Inventor and/or the current application’s Applicant.
Examiner notes that embodiment 1 is shown in figures 1A-3C (¶¶ 0090 and 0105). Embodiment 3, figures 9A-9B, is embodiment 1 with additional elements to make an active matrix substrate (¶ 0221). Embodiment 4, figures 10A-10B is embodiment 1 with different gate wiring and can be combined with the other embodiments (¶¶ 0243, and 261). Embodiment 5, figures 11A-11B is embodiment 3/4 with a different storage capacitor (¶ 0262). Embodiment 7, figures 12A1-12B (¶ 0314), is a semiconductor device with a display using transistors described in embodiment 1 (¶ 0318), and by extension the embodiments that modify embodiment 1 (embodiments 3 and 5). 
Regarding claim 2, Yamazaki I teaches at least in embodiments 1, 4, 5, and 7:

a transistor comprising (detailed below) (left side of figure 11B shown as element 220): 
a gate electrode (figure 1 element 211); 
a first oxide semiconductor layer (figure 1 element 213); 
a source electrode (figure 1 element 214a) in contact with the first oxide semiconductor layer (figure 1 element 213); and 
a drain electrode (figure 1 element 214b) in contact with the first oxide semiconductor layer (figure 1 element 213); 
a capacitor comprising (figure 11B right side): 
a first conductive layer (figure 11B element 230); and 
a second oxide semiconductor layer (figure 11B element 251) over the first conductive layer (figure 11B element 230); 
a second conductive layer (figure 10B and 11B element 231) over and electrically connected to the second oxide semiconductor layer (figure 11B element 230);
an interlayer insulating layer (figure 11B element 203) covering the transistor (figure 11B element 220), the capacitor (figure 11B right side), and the second conductive layer (figure 11B element 231); 
a planarization insulating layer (figure 11B element 204) over the interlayer insulating layer (figure 11B element 203); 
a light-emitting element comprising (detailed below)

wherein the pixel electrode (figure 10B and figure 11B element 227) is electrically connected to the transistor (figure 10B and figure 11B element 220 by means of the drain shown in figure 1 element 214b) through an opening in the interlayer insulating layer (figure 11B element 203) and the planarization insulating layer (figure 11B element 204),
and the pixel electrode is electrically isolated from the second conductive layer (as shown in figure 10B the pixel electrode 227 is electrically isolated from the second conductive layer 231 by means of the interlayer insulating layer 203).

Yamazaki I does not explicitly teach:
a color filter layer between the interlayer insulating layer and the planarization insulating layer, 
wherein the color filter layer does not overlap with the gate electrode and the second oxide semiconductor layer.

Yamauchi teaches at least in figures 3A-6B
a color filter layer (348/349) between the interlayer insulating layer (347) and the planarization insulating layer (350).
wherein the color filter layer (348/349) does not overlap with the gate electrode (317) and the second semiconductor layer (306).


Examiner notes that Yamauchi is directed to an amorphous semiconductor layer, while Yamazaki I is directed to an oxide semiconductor. Examiner takes official notice that one of ordinary skill in the art would know that amorphous semiconductor layers can be replaced by oxide semiconductor layers. Further, Examiner notes Applicant and Inventor arewell aware of this fact, and any evidentiary references used to show this would come from Applicant and/or Inventor.
Regarding claim 3, Yamazaki I teaches at least in embodiments 1, 4, 5, and 7:
wherein each of the first oxide semiconductor layer (figure 1 element 213) and the second oxide semiconductor layer (figure 11B element 251)  comprises indium, gallium, and zinc (¶¶ 0020-21, 0100, 0266).
Regarding claim 4, Yamazaki I teaches at least in embodiments 1, 4, 5, and 7:
wherein the first oxide semiconductor layer (figure 1 element 213) comprises a first region (figure 1 element 213D) and a second region (figure 1 element second 213D), 
wherein a channel formation region (figure 1 element 213c) of the transistor is between the first region and the second region (figure 1 element 213c is between 213ds), and 

Regarding claim 5, Yamauchi teaches at least in figures 3A-6B
wherein the color filter layer (348/349) is in direct contact with the interlayer insulating layer (347) and the planarization insulating layer (350).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 2011/0012117 A1) (“Yamazaki I”), in view of Yamauchi et al. (US 2003/0132900 A1) (“Yamauchi”), in light of Yamazaki et al., "Development of 4.0-in. AMOLED Display with Driver Circuit using Amorphous In-Ga-Zn-Oxide TFTs", IDW '09: Proceedings of the 16th International Display Workshops, 2009, pp.689-692 (“Yamazaki II”), in view of Yamazaki et al. (US 20100102312 A1) (“Yamazaki III”).
Regarding claim 6, Yamazaki I does not teach:
wherein a concentration of chlorine in the first oxide semiconductor layer is lower than or equal to 2 x 1018 atoms/cm3. 

Yamazaki III teaches:
That one can add hydrogen, or a halogen such as fluorine or chlorine, to an oxide semiconductor layer. ¶ 0011, at a concentration of at least 1x1018 atoms/cm3. ¶ 0047. One would want to add hydrogen or a halogen to the oxide semiconductor layer in order to reduce the defects of the oxide semiconductor layer. ¶ 0020.  Therefore, based upon Yamazaki III it would have been obvious to one of ordinary skill in the art to add chlorine to the oxide semiconductor layer of Yamazaki I in order to reduce the defects of the oxide semiconductor layer of Yamazaki I.




Response to Arguments
With respect to claim 2,
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. 
Initially, it appears that Applicant’s arguments are directed more to claim 7 than to claim 2. However, as shown in figure 10B of Yamazaki I the pixel electrode 227 is not electrically connected to the second conductive layer 231 of the capacitor because it is electrically isolated by means of at least 203.
Further, as shown in figure 11B, the second conductive layer 231 is over and electrically connected to the second oxide semiconductor layer 251.
Additionally, there is an interlayer insulating layer (figure 10B and 11B element 203) over the transistor (220), capacitor (230/202b/251), and the second conductive layer (231). Therefore, these arguments are not persuasive. 
In regards to claim 7, see allowable subject matter below.

Allowable Subject Matter
Claims 7-11 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Examiner notes that the references above are attributed to the current application’s Inventor and/or the current application’s Applicant.
Examiner notes that embodiment 1 is shown in figures 1A-3C (¶¶ 0090 and 0105). Embodiment 3, figures 9A-9B, is embodiment 1 with additional elements to make an active matrix substrate (¶ 0221). Embodiment 4, figures 10A-10B is embodiment 1 with different gate wiring and can be combined with the other embodiments (¶¶ 0243, and 261). Embodiment 5, figures 11A-11B is embodiment 3/4 with a different storage capacitor (¶ 0262). Embodiment 7, figures 12A1-12B (¶ 0314), is a semiconductor device with a display using transistors described in embodiment 1 (¶ 0318), and by extension the embodiments that modify embodiment 1 (embodiments 3 and 5). 
Regarding claim 7, Yamazaki I teaches at least in embodiments 1, 4, 5, and 7:
a pixel, the pixel comprising (detailed below): 
a transistor comprising: (detailed below)
a gate electrode (figure 1 element 211); 
a first oxide semiconductor layer (figure 1 element 213); 

a drain electrode (figure 1 element 214b) in contact with the first oxide semiconductor layer (figure 1 element 213); 
a capacitor comprising (detailed below): 
a first conductive layer (figure 10B and 11B element 230); and 
a second oxide semiconductor layer (figure 11B element 251) over the first conductive layer (figure 10B and 11B element 230); 
a second conductive layer (figure 11B element 210) over the second oxide semiconductor layer (figure 11B element 251); 
the second conductive layer (figure 11B element 231) being electrically connected to the second oxide semiconductor layer (figure 11B element 251);
an interlayer insulating layer (figure 10B and 11B element 203) covering the transistor (figure 10B and 11B element 220) and the capacitor (figure 11B elements 230/251/231); 
a planarization insulating layer (figure 10B and 11B element 204) a planarization the interlayer insulating layer (figure 10B and 11B element 203); 
a light-emitting element comprising (detailed below) 
a pixel electrode (figure 10B and 11B element 227); and 
wherein the pixel electrode (figure 10B and 11B element 227) is electrically connected to the transistor (figure 10B and 11B element 220) through an opening in the interlayer insulating layer (figure 10B and 11B element 203) and the planarization insulating layer (figure 10B and 11B element 204), 


Yamazaki I does not teach:
a first insulating layer over the second oxide semiconductor layer; 
a second conductive layer over the first insulating layer, 
the second conductive layer being electrically connected to the second oxide semiconductor layer through an opening in the first insulating layer; 
a color filter layer between the interlayer insulating layer and the planarization insulating layer, 
wherein the color filter layer does not overlap with the gate electrode and the second oxide semiconductor layer. 

Yamazaki I does not explicitly teach:
a color filter layer between the interlayer insulating layer and the planarization insulating layer, 
wherein the color filter layer does not overlap with the gate electrode and the second oxide semiconductor layer.

Yamauchi teaches at least in figures 3A-6B
a color filter layer (348/349) between the interlayer insulating layer (347) and the planarization insulating layer (350).

It would have been obvious to one of ordinary skill in the art to combine Yamauchi and Yamazaki I and add the color filter of Yamauchi to the device of Yamazaki I so that the display of Yamazaki I will be able to display the correct color. Further, evidentiary reference Yamazaki II teaches that adding the color filter to a tft device allow one to use create a color display which allows for a fully color display and a display resolution of the device at the required resolution. Yamazaki II, pg. 691 at col. 1.

Examiner notes that Yamauchi is directed to an amorphous semiconductor layer, while Yamazaki I is directed to an oxide semiconductor. Examiner takes official notice that one of ordinary skill in the art would know that amorphous semiconductor layers can be replaced by oxide semiconductor layers. Further, Examiner notes Applicant and Inventor arewell aware of this fact, and any evidentiary references used to show this would come from Applicant and/or Inventor.

Yamazaki and Yamauchi do not teach:
a first insulating layer over the second oxide semiconductor layer; 
a second conductive layer over the first insulating layer, 
the second conductive layer being electrically connected to the second oxide semiconductor layer through an opening in the first insulating layer; 
These limitations can be seen in Examiner’s annotated Applicant figure 5B below:


    PNG
    media_image1.png
    451
    851
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822